UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 11, 2010 Glowpoint, Inc. (Exact name of registrant as specified in its Charter) Delaware 0-25940 77-0312442 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) 225 Long Avenue Hillside, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(312) 235-3888 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02Results of Operations and Financial Condition The information set forth under this “Item 2.02. Results of Operations and Financial Condition”, including the exhibit attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Attached as Exhibit 99.1 is a copy of a press release of Glowpoint, Inc., dated August11, 2010, announcing certain financial results for its fiscal quarter ended June30, 2010. Item9.01Financial Statements and Exhibits The following exhibit is furnished with this report: ExhibitNo. Description Press Release dated August 11, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOWPOINT, INC. By:/s/ Edwin F. Heinen Name:Edwin F. Heinen Title:Chief Financial Officer Dated:August 11, 2010
